Citation Nr: 1703081	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  13-09 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and granddaughter 




ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1952 to December 1955.  He died in March 2009.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The record shows that the appellant submitted new and material evidence within the appeal period for this decision.  See January 2011 Dr. G. letter.  Consequently, the September 2010 RO decision is not final, and is the one on appeal to the Board.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).    

In October 2015, the appellant was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.  

This issue was previously remanded by the undersigned Veterans Law Judge in December 2015 in order to obtain a medical opinion.  A February 2016 medical opinion has been obtained, and the Board can proceed with the adjudication of the appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The Veteran died on March 2009 as a result of cardiopulmary arrest and metastatic lung cancer.  

2.  At the time of his death, the Veteran was not service-connected for any disability. 

3.  Lung cancer did not manifest during service or within one year of separation from service, and is not shown to be causally related to service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellate seeks to establish service connection for the cause of the Veteran's death.  The appellate contends that the Veteran's lung cancer, which caused his death, was the result of service, to include in-service asbestosis exposure.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  See 38 U.S.C.A. §§ 1110, 1131, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  Id.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The Veteran did not have an in-service diagnosis of a lung disability or lung cancer.  January 1952, March 1953, and May 1954 photofluorographic findings show a normal chest.  Although a November 1954 photofluorogram report reveals suspicious findings of the right upper lung, follow-up testing was negative.  A December 1955 separation examination report notes normal findings of the lungs and chest, to include a negative December 1955 x-ray report of the chest.    

His service personnel records confirm that he served on the U.S.S. Kearsarge from June 1954 to December 1955 and that his military occupational specialty was that of "SN" or seaman.  Pursuant to the VA Adjudication Procedure Manual, the Veteran's probability of exposure to asbestos given his military occupational specialty is described as "minimal."  M21-1, Part IV.ii.1.I.3.c.    

The Veteran's medical records reveal that he was not diagnosed with lung cancer until the 2000s, many decades after service.  His March 2009 death certificate states that the immediate cause of death was cardiopulmonary arrest and metastatic lung cancer, with other significant conditions listed as coronary artery disease, hypertension, and chronic obstructive pulmonary disease.  
In support of the appellant's contentions that the Veteran's lung cancer was caused by his military service, to include asbestos exposure, she submitted internet evidence that discusses the presence of asbestos on military ships.  The appellant also submitted a January 2011 letter from the Veteran's private doctor, which states that the Veteran's "exposures during his military service could possibly have contributed to his lung cancer."  See January 2011 from Dr. G.    

The February 2016 VA medical opinion states that it is "much" less likely than not that the Veteran's in-service asbestos exposure had a causal connection in the development of post-service lung cancer.  The doctor reviewed the Veteran's claims file, to include service treatment records and medical treatment records.  The doctor acknowledged the Veteran's minimal probability of in-service exposure to asbestos, but found that the Veteran's lung cancer - which was diagnosed approximately 50 years after separation from service - was due to his history of smoking tobacco.  The medical evidence reveals that the Veteran smoked one to two packs of cigarettes per day.  The opinion states that smoking tobacco is the single greatest risk factor for the development of squamous cell lung cancer.  The doctor further states that had asbestos been the cause of the Veteran's lung cancer, he would have developed lung cancer approximately 10 to 20 years earlier than he did based on the natural development of lung cancer.  The doctor also acknowledges Dr. G.'s January 2011 opinion, but states that Dr. G.'s opinion does not include a rationale.  He also says that Dr. G.'s statement that the Veteran's lung cancer "could possibly" be related to service is not a conclusive statement regarding the etiology of the Veteran's lung cancer.  

The Board finds the February 2016 medical opinion to be adequate.  The doctor provided a thorough rationale that specifically acknowledged the appellant's contentions and the Veteran's minimal probability of exposure to in-service asbestos.  The doctor reviewed the claims file and specifically associated the Veteran's lung cancer to his tobacco use history.  In light of the doctor's consideration of the lay statements of record, the contentions regarding asbestos exposure, and the Veteran's personal medical history, the Board finds the February 2016 medical opinion to be more probative than Dr. G.'s January 2011 opinion.  Dr. G.'s statement was speculative, as she stated that the Veteran's lung cancer "could possibly" be related to service.  Moreover, Dr. G.'s statement did not specifically discuss the contentions regarding asbestos exposure.  Although the appellant's representative asserts that Dr. G. was aware of the Veteran's naval service and thus aware of the Veteran's possibility of asbestos exposure, the January 2011 medical opinion is vague and of no probative value, as it does not specifically discuss the asbestos exposure and does not provide a rationale for the opinion rendered.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence merely indicating that a claimed disorder "may or may not" be related to service is too speculative to establish any such relationship).    

The Board finds that the preponderance of the evidence is against the claim.  Although the Veteran's service treatment records reveal a suspicious finding in the right upper lung in November 1954, additional follow-up testing, to include chest x-rays from December 1955, were negative.  Moreover, the February 2016 examiner reviewed the claims file and specifically associated the Veteran's lung cancer to his long-term tobacco use rather than to service, to include asbestos exposure therein.    

To the extent that the Veteran's cause of death was due to the use of tobacco products during service, for claims received by VA after June 9, 1998 (as is the case here), a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to a veteran's use of tobacco products during service.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.

The Board has acknowledged the appellant's contentions that the Veteran's cause of death is related to service, to include in-service asbestos exposure.  However, she is not competent to make such a determination as she does not have the requisite medical training.  Thus, her statements regarding etiology of the Veteran's lung cancer are not probative.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The preponderance of the evidence is against a finding that service caused or materially contributed to the Veteran's death.  Reasonable doubt does not arise and the claim is denied.  


ORDER

Service connection for the cause of the Veteran's death is denied. 



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


